DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 12/20/2021. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted a set of five replacement sheets contained figures 1-14;
B) Regarding to the specification, applicant has submitted a substitute specification with its marked up copy showing the changes to the specification, and a statement that the substitute specification does not contain any new matter; and
C) Regarding to the claims, applicant has amended claims 1-3, 6 and 9-10 and canceled claims 4-5. There is not any claim being added into the application. As amended, the pending claims are claims 1-3 and 6-11 which claims are examined in the present office action.
Response to Arguments
3.	The amendments to the drawings, the specification and the claims as provided in the amendment of 12/20/2021 and applicant's arguments provided in the mentioned amendment, pages 31-40, have been fully considered and yielded the following conclusions.

Applicant is respectfully invited to review the form PTO-1449, which a copy of it is attached with the present office action, in which the form contains a reference having the number of 102540446 which reference has been considered; however, the form does not contain any reference having the number of 201110448980.8. 
Thus, the objection to the listing of reference(s) set forth in the mentioned office action is repeated in the present office action.
B) Regarding to the objections to the drawings and the specification set forth in the office action of 9/20/2021, the amendments to the drawings and the specification as provided in the amendment of 12/20/2021 and applicant’s arguments provided in the mentioned amendment, page 32, have been fully considered and are sufficient to overcome the objections to the drawings and the specification set forth in the mentioned office action.
C) Regarding to the rejection of claims 2-6, 9 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 9/20/2021, the amendments to the claims as provided in the amendment of 12/20/2021 and applicant’s arguments provided in the mentioned amendment, pages 33-34, have been fully considered and yielded the following conclusion.
C1) the amendments to the claims 2-3, 6 and 10 and the cancelation of claims 4-5 as provided in the amendment of 12/20/2021 and applicant’s arguments provided in the mentioned amendment, pages 33-34, have been fully considered and are sufficient to 
However, the amendments to claims 2-3 raise new problems of 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, and 37 CFR 1.75 as set forth in the present office action.
C2) the amendments to the claim 9 as provided in the amendment of 12/20/2021 and applicant’s arguments provided in the mentioned amendment, page 34, have been fully considered but they are not sufficient to overcome the rejection of the claim for the following reason(s).
While the examiner agree with applicant’s arguments provided in the amendment of 12/20/2021, page 34; however, applicant is respectfully invited to review the claim with claimed language as provided on line 2-3 and 5-6. In particular, the filter “is configured to filter the fluorescence”, see the claim on line 2 and “the tube lens … to collect and transmit the fluorescence filtered by the emission optical filter” (see the claim on lines 4-6. Such claimed language does not match or have supports from the language provided in applicant’s argument in page 34.
Thus, claim 9 is still rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the present office action.
Further, the amendment to the claim raise new problem of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the present office action.
D) Regarding to the rejection of claims 1-2 and 7-11 under 35 U.S.C. 102(a)(2) as being anticipated by Atzler et al (US Publication No. 2018/0074305), the rejection of claims 1-2 and 7-9 and 11 under 35 U.S.C. 102(a)(2) as being anticipated by Trulson et al (US Publication No. 
E) Regarding to the rejection of claims 4-6 under 35 U.S.C. 103 as being unpatentable over Trulson et al in view of Fujihara et al (US Patent No. 4,852,985) and Hussell (US Patent No. 9,461,024), set forth in the office action of 9/20/2021, the amendments to the claims as provided in the amendment of 12/20/2021 and applicant’s arguments provided in the mentioned amendment, pages 38-40, have been fully considered but are not persuasive for the following reasons. 
Applicant has argued that the combination of arts provided by Trulson et al in view of Fujihara et al and Hussell does not disclose all features recited in present claims, in particular, the feature that “wherein each of the light emitting units in the array of light emitting units is independently controllable for obtaining structured light fringes”, see amendment in page 40. The examiner respectfully disagree with the applicant’s viewpoint and respectfully invited the applicant to review the art of Fujihara et al in columns 2-3 and shown in figs 1-2 and 5. 
In particular, as disclosed by Fujihara et al, each semiconductor light source 1 of the surface light source 2 is connected to a stitch 10 connected to a switch unit 9 which is operated by a switch controller 12 for providing various illumination modes to light corresponding 
Applicant should note that the present claims do not recite any specific features related to the so-called “fringes” and the bright and dark fringes as understood are: “The bright fringes is where light accumulates so it appears bright, and dark fringes is where there’s not or very little light so it appears dark”. In this aspect then the various illumination modes provided by selection of individual semiconductor light sources 1 via the switch controller 12 provided by Fujihara et al meet the feature claimed in present claim 1.
Information Disclosure Statement
4.	The listing of references in the specification, see specification, as originally filed, in pages 1-2, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
5.	The five replacement sheets contained figures 1-14 was received by the Office on 12/20/2021. As a result of the changes to the drawings, the application now contains a total of five sheets of figures 1-14 as filed on 12/20/2021 and not any sheet of drawings as originally filed on 10/23/2019.  The five replacement sheets contained figures 1-14 are now approved by the examiner.
Specification
6.	The substitute specification filed on 12/20/2021 has been entered.
7.	The lengthy specification which was amended by the amendment of 12/20/2021 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
8.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.       Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite the features thereof “the emission filter … optical filter” as recited in the claim on lines 2-6. 
In particular, the claim recites an emission filter for filtering the fluorescent transmitted through the dichroic, see the claim on lines 2-3. Since “the fluorescent” is filtered by the emission filter then how can the tube lens collect and transmit the fluorescence as recited in the feature thereof “the tube lens …optical filter” as recited on lines 4-6 of the claim?
Further, the feature thereof “the first optical path” (line 4) lacks a proper antecedent basis.
10.	The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
All features recited in claim 2 are recited in its base claim 1. In particular, the feature regarding to the objective lens and the sample with respect to the first optical path as recited in claim 2 on lines 2-3 is recited in claim 1 on lines 5-6, and the feature regarding to the filter, the tube lens and the detector as recited in claim 2 on lines 3-4 is recited in claim 1 on lines 7-8.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
12.	Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
13.	Claim 2 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In particular, all features recited in claim 2 are recited in its base claim 1. In particular, the feature regarding to the objective lens and the sample with respect to the first optical path as recited in claim 2 on lines 2-3 is recited in claim 1 on lines 5-6, and the feature regarding to the filter, the tube lens and the detector as recited in claim 2 on lines 3-4 is recited in claim 1 on lines 7-8.
14.	Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim 
In particular, all features recited in claim 3 are recited in its base claim 1. In particular, the feature regarding to the objective lens and the sample with respect to the first optical path as recited in claim 3 on lines 2-3 is recited in claim 1 on lines 5-6, and the feature regarding to the filter, the tube lens and the detector as recited in claim 3 on lines 3-4 is recited in claim 1 on lines 7-8.
15.	Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In particular, all features recited in claim 3 are recited in claim 2. In particular, the feature regarding to the objective lens and the sample with respect to the first optical path as recited in claim 3 on lines 2-3 is recited in claim 2 on lines 2-3, and the feature regarding to the filter, the tube lens and the detector as recited in claim 3 on lines 3-4 is recited in claim 2 on lines 3-4.
Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
17.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
18.	Claims 1-3, 6-9 and 11, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Trulson et al (US Publication No. 2017/0059841) in view of Fujihara et al (US Patent No. 4,852,985) and Hussell (US Patent No. 9,461,024) (all of record).
Trulson et al discloses a microscope having an illumination system. 
Regarding to the present claim 1, the microscope having an illumination system as described in paragraphs [0047]-[0054] and shown in fig. 1 comprises the following features: 
a) a structured light source (102) for emitting a structured light. The structured light source (102) is a micro LED array, see paragraph [0044];
b) a beam shaping lens (109) for shaping light emitted from the structured light source (424, 440);
c) an excitation filter (108);
d) a dichroic mirror (110); 
e) the beam shading lens (109), the excitation filter (108) and the dichroic (110) are sequentially provided on an emission light path of the structured illumination source; 
f) an objective lens (112);
g) a sample (114);
h) the objective lens (112) and the sample (114) are sequentially provided on a first optical path of the dichroic mirror; 

j) a tube lens (117),
k) a detector (118), and
l) The emission optical filter (115), the tube lens (117) and the detector (118) are sequentially provided on a second optical path of the dichroic mirror. 
Regarding to the present claims 2-3, it is noted that the objective lens and the sample are sequentially provided on the first optical path of the dichroic mirror wherein the first optical path is a light-reflection path of the dichroic mirror; and the emission optical filter, the tube lens and the detector are sequentially provided on the second optical path of the dichroic mirror wherein the second optical path is a light-transmission path of the dichroic mirror. 
Regarding to the present claim 7, the beam shaping lens (109) is provided on the emission light path of the structured illumination source; the excitation optical filter (108) is provided on the emission light path of the beam shaping lens; and the dichroic mirror (110) is configured to reflect structured light on the emission light path of the excitation optical filter to the objective lens (112), see figure 1. 
Regarding to the present claims 8 and 9, the objective lens (112) is configured to receive the structured light reflected by the dichroic mirror (110) and project the structured light onto the sample (114) wherein the sample is configured to receive the structured light projected by the objective lens to form structured light and to excite fluorescence, and the fluorescence is sequentially transmitted through the objective lens (112) and the dichroic mirror (110). The emission optical filter (115) is configured to filter the fluorescence transmitted through the dichroic mirror (110); the tube lens (117) is provided on a light path of the emission optical filter 
Regarding to the present claim 11, it is noted that the beam shaping lens (109) comprises at least one lens.
It is noted that while Trulson et al discloses that the light source (102) is a micro LED array; however, Trulson et al does not disclose that the light source produces structured light having bright and dark fringes, the light emitting elements of the light source are formed on a substrate and each of light emitting elements is independently controllable as recited in present claim 1, and a size of each light emitting element does not exceed a square area of 500 µm x 500 µm as recited in present claim 6.
However, an illumination system for use in a microscope wherein the light source of the illumination system is an array of light emitting elements connected to a controller wherein the light distribution/pattern of light is controlled by the controller for the purpose of selecting a desired illumination pattern is known to one skilled in the art as can be seen in the illumination system provided by Fujihara et al, see columns 2-4 and figs. 1-3 and 5, for example. 
In particular, as disclosed by Fujihara et al, each semiconductor light source 1 of the surface light source 2 is connected to a stitch 10 connected to a switch unit 9 which is operated by a switch controller 12 for providing various illumination modes to light corresponding semiconductor light sources wherein the various illumination modes comprises a bright field 
Applicant should note that the present claims do not recite any specific features related to the so-called “fringes” and the bright and dark fringes as understood are: “The bright fringes is where light accumulates so it appears bright, and dark fringes is where there’s not or very little light so it appears dark”. In this aspect then the various illumination modes provided by selection of individual semiconductor light sources 1 via the switch controller 12 provided by Fujihara et al meet the feature claimed in present claim 1.
Regarding to the figures that the light emitting elements are formed on a substrate with size of each light emitting element does not exceed a square area of 500 µm x 500 µm as recited in present claim 6, such feature is disclosed in the light source provided by Hussell, see columns 5-6 and figs. 1-2, for example.
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the illumination system provided by Trulson et al by using a control for controlling the light distribution/pattern as suggested by Fujihara et al for the purpose of selecting desired illumination distribution/pattern to illuminate a sample to meet a particular examination wherein the micro LED array are formed in a substrate with size of each light emitting element does not exceed a square area of 500 µm x 500 µm as suggested by Hussell to control the number of light emitting elements being used for a particular application.
19.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Trulson et al in view of Fujihara et al and Hussell as applied to claim 1 above, and further in view of Atzler et al (US Publication No. 2018/0074305, of record).

However, an arrangement of a light source, a sample (114) and the image surface of the detector in conjugated relationships to each other would have been obvious to one skilled in the art for the purpose of obtaining a good focusing and avoiding image aberrations. An example of an arrangement of a light source, a sample (114) and the image surface of the detector in conjugated relationships to each other is disclosed in the microscope provided by Atzler et al as can be seen in fig. 4 in which the light source (424), the sample (456), and the image surface (432) of the detector are located in conjugated relationships to each other. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Trulson et al, Fujihara et al and Hussell by arranging the light source, the sample and the image surface of the detector in conjugated relationships to each other as suggested by Atzler et al for the purpose of obtaining a good focusing and avoiding image aberrations.
Conclusion
20.       The US Patent No. 8,125,709 is cited as of interest in that it discloses a microscope having an illumination system in which a light source is constituted by a plurality of light emitting elements and each light emitting elements is individually controlled.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
22.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872